. ° Case 5:19-mj-00464-DUTY Document 1 Filed 08/28/19 Page 1 of 14 GRIGINAL
AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

   

FILED
CLERK, U.S. DISTRICT COURT

AUG 2 8 2019

for the

Central District of California

UNITED STATES OF AMERICA,

 

Vv.

OMAR MENDEZ-GARCIA Case No. E Di 9-0 46 AM

 

  

eo befendant.
a ee
w= ep :
QO = obey
us =< «5 CRIMINAL COMPLAINT
oO L the gomplaimant in this case, state that the following is true to the best of my knowledge and belief.
oo 7 > ec |
On or about August26, 2019, in the County of Riverside in the Central District of California, the defendant
os te
violated:
Code Section

Offense Description

8 U.S.C. §§ 1326(a) and (b)(2) Deported Alien Found in the United States

This criminal complaint is based on these facts:
Please see attached affidavit.

Continued on the attached sheet.

ack p

Complainant’s sixgature

Kimberly R. Christoff, U.S. Border Patrol Agent
Printed name and title
Sworn to before me and signed in my presence.

Date: 3/28 [19 Le LIw—

U Judge's signature

 

City and state: Riverside, California Hon. Kenly Kiya Kato, U.S. Magistrate Judge

Printed name and title

Tou.
AUSA: John A. Balla (951-276-6246)
Case 5:19-mj-00464-DUTY Document 1 Filed 08/28/19 Page 2o0f14 Page ID #2

AFFIDAVIT

I, Kimberly R. Christoff, being duly sworn, declare and
state as follows:

I. PURPOSE OF AFFIDAVIT

1. This affidavit is made in support of a criminal
complaint against Omar MENDEZ-Garcia, also known as (“aka”)
“Omar Garcia Mendez,” aka “Albert Mendez,” aka “Oscar Cortez,”
aka “Alberto Mendez,” aka “Alberto Mendez Garcia” (“MENDEZ”),
with a violation of Title 8, United States Code, Sections
1326(a) and (b) (2) (Deported Alien Found in the United States).

2. Furthermore, this affidavit is made in support of an
application for a warrant to search the following digital device
seized from MENDEZ on August 26, 2019 and currently in the
custody of United States Border Patrol, in Indio, California, as
described more fully in Attachment A to the search warrant
application:

a. An Apple iPhone S, Model No. A1634, IMEI No.
353350071652640 (the “SUBJECT DEVICE”).

3. The requested search warrant seeks authorization to
seize evidence, fruits, or instrumentalities of violations of
Title 8, United States Code, Sections 1324 (a) (1) (A) (v) (I),

(a) (1) (B) (1) (Conspiracy to Transport and Harbor Aliens in the
United States), 1324(a) (1) (A) (11), (a) (1) (B) (1) (Transporting
Tllegal Aliens for Private Financial Gain), and 1326(a), (b) (2)
(Deported Alien Found in the United States) (collectively, the
“Subject Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 3o0f14 Page ID #:3

4, The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses, including my review of reports prepared by other law
enforcement officers and agents. This affidavit is intended to
show that there is sufficient probable cause for the requested
complaint and search warrant and does not purport to set forth
all of my knowledge of or investigation into this matter.
Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.

II. BACKGROUND OF AFFIANT

5. IT am a United States Border Patrol Agent (“BPA”), and
I have been so employed since January 10, 2008.

6. IT am a graduate of the United States Border Patrol
Academy and Federal Law Enforcement Training Center. As part of
my training, I received criminal investigation training that
included course studies in, among other things, criminal law,
immigration law, constitutional law, search and seizures, and
courtroom procedure.

7. TIT am currently assigned to the Indio Border Patrol
Station (“IDO”) as the Central District Prosecution Liaison. 1
am responsible for investigating, arresting, and facilitating
the prosecution of alien smuggling organizations that use the
Southern and Central Districts of California as an operational

corridor. I also investigate and arrest for narcotic and bulk-

cash smuggling.
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 4of14 Page ID #:4

8. During the course of my employment as a BPA, I have
participated in alien-smuggling investigations that have
resulted in federal criminal charges. In connection with that
work, I have made arrests, prepared reports in federal
proceedings, and provided sworn statements in federal criminal
proceedings. My work also has included speaking with suspects,
cooperating witnesses, and other law enforcement personnel
regarding the different methods by which the crime of alien
smuggling is committed.

9. Through my experience, I have gained a working
knowledge and insight into the typical workings of criminal
alien-smuggling organizations. I also have gained extensive
knowledge regarding the normal operational habits of persons who
make their living as alien smugglers, including the behavior,
speech, routes, and methods of operation of alien smugglers to
avoid detection and apprehensions by law enforcement officers.

IIT. PROBABLE CAUSE

A. Identification of the “Target Vehicle.”

10. BPAs Joel Rosa, Jason Masney, and Joseph Bevis are
assigned to the El Centro Sector Intelligence Unit, Alien
Smuggling Identification and Deterrence Unit, out of the IDO
Tntelligence Office. They operate in a plain-clothes capacity
and drive in unmarked government service vehicles in order to
blend in with the general public and monitor suspected illegal

activity at close proximity without detection. Those agents

informed me of the following.
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page5of14 Page ID #:5

ll. On August 26, 2019, at approximately 9:45 a.m., BPA
Rosa and BPA Masney began to watch traffic on I-10 in the
Coachella Valley of California after receiving a call from BPA
Bevis regarding a white Ford Explorer bearing Arizona license
plate CUER8387 (the “Target Vehicle”) traveling westbound on I-
10. BPA Bevis advised BPA Rosa and BPA Masney that the Target
Vehicle may be associated with a known alien smuggler out of San
Luis, Arizona. Alien-smuggling organizations regularly use I-10
to transport illegal aliens to their intended destinations,
particularly within the Counties of San Bernardino, Riverside
and Los Angeles. In addition, since March of 2019, El Centro
and Yuma Border Patrol Sectors have increased interdictions of
alien-smuggling events off of I-10. This is likely due to the
fact that the I-8 westbound checkpoint, operated by the Campo
Border Patrol Station, and the Highway 86, Scenic Route 2, and
the Highway 111 Checkpoints, operated by IDO, have remained
operational, thus forcing illicit traffic to discover and
utilize routes with less law enforcement presence. In addition,
these immigration checkpoints are strategically situated to
interdict undocumented aliens and narcotics being smuggled and
trafficked most frequently from the border areas of Western
Arizona and Southern California. Smugglers use I-10 in order to
avoid inspection at these checkpoints in an effort to avoid
detection and arrest by law enforcement authorities.

12. Around 9:55 a.m., BPA Masney was driving westbound on
I-10 when he identified the Target Vehicle also driving

westbound on I-10 near the Washington Street exit in Palm
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page éof14 Page ID #:6

Desert, California. BPA Masney notified BPA Rosa that he had
located the Target Vehicle. At this time, the Target Vehicle
already passed BPA Rosa who was parked off of I-10 at the
Jackson Street exit in Indio, California. BPA Rosa was able to
catch up to the Target Vehicle near the Cook Street exit in Palm
Desert and followed the Target Vehicle for approximately six
additional miles.

13. While following, BPA Rosa saw two occupants in the
Target Vehicle. The Target Vehicle began switching lanes of
traffic from the far left lane to the right lane without
signaling. The driver of the Target Vehicle also constantly
checked his rear view mirror which would also make him swerve by
driving over the white lane lines several times. BPA Rosa knows
from his training and experience as a BPA that smugglers
traveling with illicit cargo continually check their rear view
mirrors when they become nervous in an attempt to identify any
following vehicles as possible law enforcement attempting to
conduct surveillance. At this time, BPA Rosa decided to contact
El Centro Sector Communications Center radio dispatch to confirm
vehicle registration information for Arizona license plate
CJE8387, but he was unsuccessful due to poor service radio
reception.

14. BPA Rosa decided to initiate a vehicle stop in his
unmarked service vehicle with his lights and siren. The Target
Vehicle yielded on the westbound shoulder of I-10 approximately

a half mile west of Palm Drive in Desert Hot Springs,

California.
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 7of14 Page ID#:7

15. BPA Rosa positioned his service vehicle behind the
Target Vehicle and approached the passenger side. BPA Rosa ye
identified himself as a BPA and ordered the driver ue dae
the vehicle. The driver complied. BPA Rosa asked II inf
his citizenship to which he replied, “U.S.” BPA Rosa then
questioned the front passenger, who was later identified as
MENDEZ, as to his citizenship. MENDEZ claimed to be a Lawfully
Admitted Permanent Resident (“LAPR”) of the United States anda
citizen of Mexico. BPA Rosa asked MENDEZ to provide him with
his LAPR or I-551 card. MENDEZ claimed to have left. his LAPR/I-
551 card at home, but he provided a California state ID card.
BPA Rosa handed the ID card to BPA Masney for further law
enforcement checks. At that time, BPA Masney noticed the
SUBJECT DEVICE sitting on MENDEZ’s lap.

16. BPA Rosa asked the driver where he was traveling, and
the driver stated that he was on his way to San Bernardino,
California. The driver claimed to know MENDEZ because he was a
friend of the family and that his father has known him for a
long time. The driver began questioning the extended detention
of the vehicle stop. BPA Rosa informed the driver that his
friend, MENDEZ, stated that he is a LAPR, but, because MENDEZ

was not in possession of his LAPR/I-551 card, the agents were

confirming his immigration status. BPA Rosa reminded the driver

and MENDEZ that Section 264(e) of the Immigration and
Nationality Act requires all lawful permanent residents to have
“at all times” official evidence of their LAPR status and

failing to do so is a crime. After hearing this, the driver’s
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 8of14 Page ID #:8

behavior began to shift as he lowered his head. For example,
the driver began nodding his head and taking deep breaths which
gave BPA Rosa the impression that he was starting to become
nervous and anxious. At this time, BPA Rosa asked the driver if
he knew his passenger’s name. The driver admitted to not
knowing MENDEZ’s name.

17. BPA Rosa then questioned MENDEZ as to his route of
travel. MENDEZ said that he was visiting the driver’s father in
Arizona. MENDEZ stated that he and the driver were on their way
to Bakersfield, California.

18. BPA Masney conducted law enforcement checks regarding
MENDEZ’s citizenship status. BPA Masney confirmed with BPA Rosa
that MENDEZ did not have proper immigration documents to be
present in the United States legally. In addition, MENDEZ was
previously removed from the United States to Mexico by an
Immigration Judge on April 12, 2007 with three later
reinstatements of that removal order in 2011, 2014, and 2019.

19. BPA Masney directed MENDEZ to exit the Target Vehicle.
BPA Masney placed MENDEZ under arrest and transported him to IDO
for further interview and processing. BPA Masney also seized
the SUBJECT DEVICE.

B. Border Patrol Agents interview MENDEZ.

20. On Monday, August 26, 2019, at approximately 1:28
p.-m., MENDEZ was read his Miranda Rights by BPA Masney and
witnessed by BPA Bevis. MENDEZ indicated that he understood his
rights and he was not willing to speak to the agents outside the

presence of a lawyer. The interview with MENDEZ concluded at
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page9of14 Page ID #:9

1:30 p.m. MENDEZ was also advised of his right to communicate
with the consular or diplomatic officers from his country of
Mexico. MENDEZ declined.

Cc. Immigration and Criminal History.

21. Based on my training and experience, I know that the
United States Department of Homeland Security (“DHS”) maintains
Alien Registration Files (“A-Files”) which contain immigration
records for aliens admitted to or found within the United
States. Based on my review of such A-Files, I know that they
contain photographs, fingerprints, court records, and records of
deportations or removals relating to the alien for whom DHS
maintains the A-File.

22. On August 26, 2019, BPA Masney took MENDEZ’s
fingerprints and queried them through the Integrated Automated
Fingerprints Identification System for confirmation of criminal
and immigration history. Records associated to MENDEZ’ s
fingerprints indicated that he was issued Alien File (A-File)
No. XXX XXX 849. On August 26, 2019, I requested digitized
copies of A-File No. XXX XXX 849.

23. I have reviewed digital copies of the documents within
A-File No. XXX XXX 849, the A-File DHS maintains on MENDEZ, as
well as information from other DHS databases. Based upon my
review of the A-File, I learned that A-File No. XXX XXX 849
contains documents and information, including the following:

a. Photographs of MENDEZ, which I confirmed depicted

the person that was in our custody.
’ . Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 10 of 14 Page ID #:10

b. A Deportation Order from an Immigration Judge,
showing that MENDEZ was ordered removed from the United States
to Mexico by an Immigration Judge in Eloy, Arizona, on April 12,
2007.

Cc. Executed I-205 Warrant of Removal/Deportation
indicating that MENDEZ was officially removed/deported from the
United States on or about April 12, 2007. Based on my training
and experience, I know that an I-205 Warrant of
Removal/Deportation documents the execution of an order
directing the removal of an alien from the United States, and an
I-205 Warrant of Removal/Deportation is executed when an alien
is removed or deported from the United States. An I-205 Warrant
of Removal/Deportation will generally have a photograph and the
right index fingerprint of the alien removed or deported. A
fingerprint and photograph of MENDEZ is affixed to the I-205

Warrants of Removal/Deportation contained in A-File No. XXX XXX

B49.

d. Reinstatements of the 2007 removal orders and
associated Warrants of Removal/Deportation showing that MENDEZ
was removed from the United States to Mexico in on or about
April 12, 2007, March 4, 2011, November 17, 2014, and January
18, 2019.

e. Copies of court records showing that MENDEZ was
convicted of numerous crimes previously, including

i. Grand Theft of Property, in violation of
California Penal Code Section 487(a), on or about December 3,

2014, in the Superior Court of the State of California, County
. Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 11o0f14 Page ID #:11

of Kern, for which MENDEZ was sentenced to 3 years of
imprisonment;

ii. First Degree Burglary, in violation of
California Penal Code Section 460(a), for which he was sentenced
to 2 years of imprisonment, Taking a Vehicle Without Owner’s
Consent, in violation of California Vehicle Code Section
10851(a), for which he was sentenced to 8 months of
imprisonment, and Possession of a Firearm, in violation of
California Penal Code Section 29800(a) (1), for which he was
sentenced to 8 months of imprisonment, in the Superior Court of

the State of California, County of Kern, on or about March 25,

2016; and
iii. Deported Alien Found in the United States,

in violation of 8 United States Code, Section 1326(a), for which
he was sentenced to 21 months of imprisonment, in the United

States District Court for the Eastern District of California, on

or about June 21, 2017.

24. TIT have reviewed several documents in MENDEZ’s A-File
that indicated he is a native and citizen of Mexico. These

documents include the following:

a. A Deportation Order from an Immigration Judge,

dated April 12, 2007, ordering MENDEZ removed from the United

States to Mexico.

b. A Record of Inadmissible/Deportable Alien (Form

T-213), dated October 26, 2006, in which MENDEZ admitted that he

was a native and citizen of Mexico.

10
- Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 12 0f14 Page ID #:12

c. A Warning to Alien Ordered Removed or Deported
(Form I-294), dated April 12, 2007, in which MENDEZ affixed a
fingerprint indicating acknowledgement of
inadmissibility/exclusion from the United States.

25. On August 26, 2019, I reviewed the printouts of the
National Crime Information Center (“NCIC”). Based on my
training and experience, I know that the NCIC database tracks
and records arrests and convictions of individuals according to
an individual’s Federal Bureau of Investigations (“FBI”) number.
The NCIC printouts confirmed that MENDEZ had been convicted of
the crimes reflected in the documents contained in MENDEZ’ A-
File.

26. In reviewing A-File No. XXX XxX 849, I was unable to
locate any record of MENDEZ ever applying for, or receiving, the
permission of the United States Attorney General or the
Secretary of the Department of Homeland Security to re-enter the
United States following deportation or removal. Based on my
training and experience, I know that such permission is required
to re-enter the United States legally after deportation, and
that if such permission had been granted, it would have been
documented in MENDEZ’s A-File.

IV. TRAINING AND EXPERIENCE ON ALIEN SMUGGLING

27. Based on my experience and training, I am familiar
with the methods employed in smuggling operations and the
smuggling patterns employed by such organizations. I have also
spoken with other experienced agents and other law enforcement

officers about their experiences and the results of their

il
. + Gase 5:19-mj-00464-DUTY Document 1 Filed 08/28/19 Page 13 o0f14 Page ID #13

investigations and interviews. I have become familiar with the
methods of operation typically used by alien smugglers. Based
on my training, experience, my conversations with other law
enforcement officers, and my knowledge of this investigation and
others, I am aware that alien smugglers often use one or more
telephones, pagers, or other digital devices, sometimes in
fictitious and/or other individuals’ names, to communicate with
other participants in their smuggling operations, including co-
conspirators and customers, regarding matters such as price,
arrival time, and meet location. This communication can occur
by phone, text, email, or social media. Further, alien
smugglers will also use text messages to send photographs as
codes or actual pictures or videos. I know that the above-
described information can be stored on digital devices carried

both by the alien smugglers and their customers.

///
///

12
Case 5:19-mj-00464-DUTY Document1 Filed 08/28/19 Page 14o0f14 Page ID#:14

V. CONCLUSION
28. For all of the reasons described above, there is
probable cause to believe that MENDEZ has committed a violation
of Title 8, United States Code, Sections 1326(a) and (b) (2)
(Deported Alien Found in the United States).
29. Furthermore, there is probable cause to believe that
evidence, fruits, and instrumentalities of the Subject Offenses

will be found on the SUBJECT DEVICE as described above and in

Bene LM

KIMBERLY R. CHRISTOFF
Border Patrol Agent
U.S. Border Patrol

Attachment A.

Subscribed to and sworn before me
this 28 day of August 2019.

Carb WL

UNITED STATEA MAGISTRATE JUDGE

13
